Case 1:17-cv-00031-WES-PAS Document 47-1 Filed 01/12/21 Page 1 of 14 PageID #: 724




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

  THE BANK OF NEW YORK MELLON
  f/k/a THE BANK OF NEW YORK, AS
  TRUSTEE FOR FIRST HORIZON
  ALTERNATIVE MORTGAGE
  SECURITIES TRUST 2004-AA5,

          Plaintiff

  v.                                                   CASE No. 17-cv-00031-WES-PAS

  CHRISTOPHER PEMENTAL,
  BARRINGTON HISTORICAL
  SOCIETY, LLC and all other unknown
  successors, assigns or distributees of
  BARRINGTON HISTORICAL
  SOCIETY, LLC,

        Defendants
  ____________________________________/



       MEMORANDUM OF LAW IN SUPPORT OF MOTION TO AMEND COMPLAINT

          Plaintiff, The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for the

  First Horizon Alternative Mortgage Securities Trust 2004-AA5 (“BNY Mellon” or “Plaintiff”),

  hereby submits the following memorandum of law in support of its motion for leave to file an

  Amended Complaint pursuant to Fed. R. Civ. P. 15(a)(2) in the form attached hereto as Exhibit A.

                                            Introduction

          This action concerns a default in the terms of a Note and Mortgage executed by the

  Defendant Christopher Pemental (“Pemental”) in relation to the property located at 66-68 County

  Road, Barrington, RI (the “Property”). The Complaint contains alternative prayers for relief,

  including a request for declaratory relief that the Rhode Island Mediation Statute, R.I. Gen. Laws




  The Bank of New York Mellon, as Trustee                                     Memorandum of Law ISO
  v.                                          Page 1 of 3                  Motion to Amend Complaint
  Pemental et al                                                       Docket # 17-CV-00031-WES-PAS
Case 1:17-cv-00031-WES-PAS Document 47-1 Filed 01/12/21 Page 2 of 14 PageID #: 725




  §34-27-3.2 does not apply Pemental’s Mortgage and additional counts seeking a judicial

  foreclosure.

          Plaintiff mistakenly cited R.I. Gen. Laws § 9-30-1 as its source for relief for a declaratory

  judgment instead of the federal version of the declaratory judgment statute, 28 U.S.C. § 2201 and

  Fed. R. Civ. P. 57 in Count I. Although Count II of the Complaint does not specifically reference

  which declaratory judgment statute Plaintiff seeks relief under, Plaintiff seeks to amend the count

  for clarification and can only do so by amending the Complaint with leave of court.

                                                  Argument

          By its Amended Complaint, U.S. Bank repleads Count I for declaratory relief under the

  federal statutory reference, seeking a judgment that the so-called Mediation statute does not apply

  to Pemental’s mortgage and clarifies Count II’s statutory authority to be the federal declaratory

  judgment statute.

          Fed.R.Civ.P. 15(a)(2) allows for the amendment of the Complaint with leave of Court

  before trial which “should freely give leave when justice so requires.”

          Leave to amend can only be denied for instances of “undue delay, bad faith or dilatory

  motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

  allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, [or]

  futility of amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962); see also Correa-Martinez v.

  Arrillaga-Belendez, 903 F.2d 49, 59 (1st Cir. 1990) (“Where an amendment would be futile or

  would serve no legitimate purpose, the district court should not needlessly prolong matters.”). No

  scheduling order appears on the docket for this matter listing a date for amendments to be filed by.

  See also O’Leary v. New Hampshire Boring, Inc., 99 Fed. R. Serv.3d 1272 (D. Mass 2018).




  The Bank of New York Mellon, as Trustee                                       Memorandum of Law ISO
  v.                                           Page 2 of 3                   Motion to Amend Complaint
  Pemental et al                                                         Docket # 17-CV-00031-WES-PAS
Case 1:17-cv-00031-WES-PAS Document 47-1 Filed 01/12/21 Page 3 of 14 PageID #: 726




          Here, none of the exceptions to the rule of liberality in relation to the amendment of

  pleadings apply and thus, the motion to amend should be granted.



  Dated: January 12, 2021                    Respectfully Submitted,

                                             The Bank of New York Mellon f/k/a The Bank of
                                             New York, as Trustee for the First Horizon
                                             Alternative Mortgage Securities Trust 2004-AA5,
                                             By its Attorney,


                                             /s/ Catherine V. Eastwood___________
                                             Catherine V. Eastwood, Esq., RI# 6406
                                             Korde & Associates, P.C.
                                             900 Chelmsford Street, Suite 3102
                                             Lowell, MA 01851
                                             (978) 256-1500, ext. 26222
                                             ceastwood@kordeassociates.com




  The Bank of New York Mellon, as Trustee                                   Memorandum of Law ISO
  v.                                        Page 3 of 3                  Motion to Amend Complaint
  Pemental et al                                                     Docket # 17-CV-00031-WES-PAS
Case 1:17-cv-00031-WES-PAS Document 47-1 Filed 01/12/21 Page 4 of 14 PageID #: 727




      EXHIBIT
        A
Case 1:17-cv-00031-WES-PAS Document 47-1 Filed 01/12/21 Page 5 of 14 PageID #: 728




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

  THE BANK OF NEW YORK MELLON
  f/k/a THE BANK OF NEW YORK, AS
  TRUSTEE FOR FIRST HORIZON
  ALTERNATIVE MORTGAGE
  SECURITIES TRUST 2004-AA5,

          Plaintiff

  v.                                                               CASE No. 17-cv-00031-WES-PAS

  CHRISTOPHER PEMENTAL,
  BARRINGTON HISTORICAL
  SOCIETY, LLC and all other unknown
  successors, assigns or distributees of
  BARRINGTON HISTORICAL
  SOCIETY, LLC,

        Defendants
  ____________________________________/

             AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND
                              OTHER RELIEF

                                                      I.

                                            INTRODUCTION

          The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for First Horizon

  Alternative Mortgage Securities Trust 2004-AA5, files this amended complaint for a judgment

  pursuant to 28 U.S.C §2201 and Fed. R. Civ. P. 57, et seq., declaring, inter alia, that the provisions

  of R.I. Gen. Laws § 34-27-3.2 and particularly but without limitation subsection (d) thereof do not

  apply to the mortgage held by the Plaintiff and encumbering property owned by the Defendant,

  Christopher Pemental, at 66 and 68 County Road, Barrington, Rhode Island because such property

  was not Pemental’s principal residence during the relevant default period or at any time thereafter.

  In the alternative, Plaintiff seeks other relief as set forth herein.



                                                      1
Case 1:17-cv-00031-WES-PAS Document 47-1 Filed 01/12/21 Page 6 of 14 PageID #: 729




                                                   II.

                                               PARTIES

          1.     Plaintiff, The Bank of New York Mellon f/k/a The Bank of New York, as Trustee

  for First Horizon Alternative Mortgage Securities Trust 2004-AA5 (“BNY-Mellon”), is a national

  bank chartered and organized under the laws of the United States of America with a principal place

  of business at One Wall Street, New York, NY 10286.

          2.     Defendant, Christopher Pemental, is an individual who, upon information and

  belief, resides at 19 Stanley Avenue, Barrington, RI 02806.

          3.     Defendant, Barrington Historical Society, LLC, is a defunct Rhode Island limited

  liability company with a principal office of PO Box 250, Barrington, RI 02806. Its registered agent

  is Milton S. Slepkow, Esq., 1481 Wampanoag Trail, East Providence, RI 02915.

          4.     Defendants, all unknown successors, assigns or distributees of the now defunct

  Barrington Historical Society, LLC, have identities and whereabouts currently unknown to the

  Plaintiff.

                                                  III.

                                   JURISDICTION AND VENUE

          5.     The Court has original jurisdiction over this action involving PHH’s right, title and

  interest in the subject property pursuant to 28 U.S.C. § 1332(a)(1) since there is complete diversity

  between the Plaintiff and the Defendants and the amount in controversy is more than $75,000.00

  in that the outstanding balance due and owing on the mortgage which PHH now seeks to foreclose

  exceeds $398,000.00.

          6.     Venue is proper under 28 U.S.C. § 1391(b)(2) since the real property that is the

  subject of this Amended Complaint is situated in Rhode Island.



                                                   2
Case 1:17-cv-00031-WES-PAS Document 47-1 Filed 01/12/21 Page 7 of 14 PageID #: 730




                                                        IV.

                                                     FACTS

          7.       The Defendant, Christopher Pemental (“Pemental”) acquired title to the Property

  known as 66 and 68 County Road, Barrington, Rhode Island (the “Property”) by Executrix’s Deed

  dated February 20, 2001 and recorded with the Town of Barrington Land Evidence Records (the

  LER) on April 10, 2001 in Book 516, Page 188. The foregoing deed was recorded again in Book

  869, Page 80. Reference is further made to the Affidavit of James V. Paolino, Esq. recorded in

  Book 869, Page 76.

          8.       Pemental secured a mortgage loan from First Horizon Home Loan Corporation in

  the amount of $350,000.00 on September 7, 2004 (the “Loan”).

          9.       This mortgage loan is evidenced by an Adjustable Rate Note in the original

  principal amount of $350,000.00 dated September 7, 2004, given by Pemental to First Horizon

  Home Loan Corporation (the “Note”). The Note contains a single indorsement in blank by First

  Horizon Home Loan Corporation. BNY-Mellon is the owner and holder of the Note, and it or its

  designated document custodian has physical possession of the Note. A true and accurate copy of

  the Note is attached hereto as Exhibit 1.

          10.      The Note is secured by a mortgage given by Pemental to Mortgage Electronic

  Registration Systems, Inc., acting solely as a nominee for First Horizon Home Loan Corporation,

  encumbering the Property in the original principal amount of $350,000.00 dated September 7,

  2004 and recorded with the LER on September 8, 2004 in Book 869, Page 84 (the “Mortgage”).

  A certified copy of the Mortgage is attached hereto as Exhibit 21.



  1
   As pleadings are filed electronically, and therefore the exhibits referred to herein are copies of certified
  documents, the loan number has been redacted for the borrower’s protection, however, undersigned counsel is
  prepared to produce the original certified documents for the Court’s inspection upon request.

                                                         3
Case 1:17-cv-00031-WES-PAS Document 47-1 Filed 01/12/21 Page 8 of 14 PageID #: 731




         11.     Pemental executed a Quit Claim Deed in favor of the Defendant, Barrington

  Historical Society, LLC (the “Society”), dated January 3, 2006 and recorded with the LER on the

  same day in Book 957, Page 306.

         12.     The Rhode Island Secretary of State revoked the Society’s Certificate of

  Organization to do business in Rhode Island on August 19, 2008.

         13.     Mortgage Electronic Registration Systems, Inc., assigned the Mortgage to First

  Horizon Home Loan Corporation by assignment recorded with the LER on May 1, 2007 in Book

  1035, Page 323. A certified copy of said Assignment is attached hereto as Exhibit 3.

         14.     On or about June 1, 2007, First Horizon Home Loan Corporation merged with and

  into First Tennessee Bank National Association. See copy of Agreement of Merger dated May 21,

  2007 attached hereto as Exhibit 4.

         15.     First Tennessee Bank, National Association, successor by merger to First Horizon

  Home Loan Corporation, by Nationstar Mortgage LLC, its attorney-in-fact, assigned the Mortgage

  to The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for First Horizon

  Alternative Mortgage Securities Trust 2004-AA5, by assignment dated March 3, 2016 and

  recorded with the LER on March 16, 2016 in Book 1477, Page 195. A certified copy of said

  Assignment is attached hereto as Exhibit 5.

         16.     Under the terms of the Note and Mortgage, Pemental was obligated to make

  monthly principal and interest payments together with a monthly escrow payment as computed by

  the mortgagee sufficient to pay real estate taxes and hazard insurance premiums in connection with

  the Property through the October 1, 2034 maturity date of the Loan.

         17.     Pemental has defaulted in his monthly payment obligations due under the Note and

  Mortgage and his mortgage account with Nationstar Mortgage LLC (“Nationstar”), as servicer of



                                                  4
Case 1:17-cv-00031-WES-PAS Document 47-1 Filed 01/12/21 Page 9 of 14 PageID #: 732




  the Loan for BNY-Mellon, is now due for the January 1, 2014 payment together with all

  subsequently accrued but unpaid installments.

         18.     Pursuant to the terms of the Mortgage, Nationstar, as servicer of the Loan for BNY-

  Mellon, sent Pemental Notices of Default on or about September 15, 2014 at both the Property

  address and at 19 Stanley Avenue, Barrington, RI 02806 via certified mail. True and accurate

  copies of said Notices are attached hereto as Exhibit 6.

         19.     The default set forth in the September 15, 2014 Notices of Default has not been

  cured. A true and accurate copy of the payment history maintained by Nationstar in connection

  with the subject mortgage loan is attached hereto as Exhibit 7.

         20.     On April 1, 2016, BNY-Mellon, through its attorneys, Korde & Associates, P.C.,

  sent Pemental Notices of Acceleration via first class and certified mail. True and accurate copies

  of said Notices are attached hereto as Exhibit 8.

                                              COUNT I

                    FOR JUDGMENT DECLARING THAT THE MEDIATION
                      STATUTE DOES NOT APPLY TO THE MORTGAGE

         21.     BNY-Mellon re-alleges and incorporates by reference herein the allegations

  contained in paragraphs 1-20 above.

         22.     Upon information and belief, the Defendant, Christopher Pemental (“Pemental”),

  has maintained his principal residence at 19 Stanley Avenue, RI (“Stanley Avenue”) and not at the

  Property address (66 and 68 County Road, Barrington, RI).

         23.     Pemental failed to make the required monthly payment due under the Note and

  Mortgage on January 1, 2014 and on each successive month thereafter through the filing date of

  this amended complaint.




                                                      5
Case 1:17-cv-00031-WES-PAS Document 47-1 Filed 01/12/21 Page 10 of 14 PageID #: 733




          24.     At all times during the 120-day period immediately following January 1, 2014 (the

   “date of default”), Pemental was and still remains the sole record owner of the Property and

   maintained and continues to maintain his principal residence at Stanley Avenue. The aforesaid

   120-day period is hereinafter referred to as the “The Relevant Default Period”.

          25.     At all times during The Relevant Default Period and continuing to this day,

   Pemental’s address on file with the Town of North Providence Assessor’s office was and is Stanley

   Avenue.

          26.     R.I. Gen. Laws §34-27-3.2 (the “Mediation Statute”) applies to a “mortgage” which

   is “an individual consumer first-lien mortgage on any owner-occupied, one (1)- to four (4)- unit

   residential property that serves as the mortgagor’s primary residence (emphasis added). See R.I.

   Gen. Laws §34-27-3.2(c)(7). In furtherance of the foregoing, §34-27-3.2(k) states that “[t]his

   section shall apply only to foreclosure of mortgages on owner-occupied, residential real property

   with no more than four (4) dwelling units that is the primary dwelling of the mortgagor and not to

   mortgages secured by other real property.”

          27.     BNY-Mellon seeks a declaratory judgment pursuant to 28 U.S.C §2201 and Fed.

   R. Civ. P. 57, et seq. that the Mediation Statute, and particularly the requirements set forth in

   subsection (d) thereof, including that the mortgagee mail a notice of mediation conference to the

   mortgagor prior to initiating foreclosure of the Mortgage pursuant to §34-27-4(b), do not apply to

   the Mortgage because the Defendant Pemental did not reside at the Property immediately before,

   during, or any time subsequent to The Relevant Default Period.




                                                   6
Case 1:17-cv-00031-WES-PAS Document 47-1 Filed 01/12/21 Page 11 of 14 PageID #: 734




                                                COUNT II

                     FOR JUDGMENT DECLARING THAT THE PLAINTIFF IS
                        THE HOLDER OF THE NOTE AND MORTGAGE

          28.     BNY-Mellon re-alleges and incorporates by reference herein the allegations

   contained in paragraphs 1-27 above.

          29.     BNY-Mellon seeks a declaratory judgment pursuant to 28 U.S.C §2201 and Fed.

   R. Civ. P. 57 from this Court declaring that (a) The Bank of New York Mellon f/k/a The Bank of

   New York, as Trustee for First Horizon Alternative Mortgage Securities Trust 2004-AA5, is the

   holder of the Note and holder of the Mortgage and is the entity entitled to enforce the default

   remedies provided for in the Note and Mortgage, including exercise of the power of sale provided

   for therein (see paragraph 22 of the Mortgage) and (b) that the Defendant, Christopher Pemental,

   is in default of his obligations set forth in the Note and Mortgage.

                                                COUNT III

                   FOR DECREE BARRING ALL RIGHTS OF REDEMPTION
                AND VESTING TITLE IN THE PLAINTIFF FREE OF ALL CLAIMS

          30.     BNY-Mellon re-alleges and incorporates herein by reference the allegations

   contained in paragraphs 1-29 above.

          31.     In the alternative to the relief sought in Count II hereof, BNY-Mellon seeks a decree

   of this Court pursuant to R.I. Gen. Laws § 34-27-1 (a) forever barring any rights of redemption

   which each of the Defendants may have under the terms of the Mortgage and (b) vesting title to

   the Property in favor of the Plaintiff, BNY-Mellon, free of any and all right, title, interest or claim

   of each of the Defendants to this action.




                                                     7
Case 1:17-cv-00031-WES-PAS Document 47-1 Filed 01/12/21 Page 12 of 14 PageID #: 735




                                              COUNT IV

                                      FOR AN ORDER OF SALE

          32.     BNY-Mellon re-alleges and incorporates by reference the allegations contained in

   paragraphs 1-31 above.

          33.     In the alternative to the relief sought in Count III hereof, BNY-Mellon seeks an

   order of this Court pursuant to R.I. Gen. Laws §34-27-1 or otherwise authorizing and directing

   BNY-Mellon to sell the property at public sale or by such other means and subject to such terms

   and conditions and with notice to such persons as the Court should direct with such sale

   culminating in a deed or order vesting title in the successful purchaser free of all rights of

   redemption on the part of each of the Defendants and otherwise free of any and all other rights,

   title, interests or claims of each of the Defendants to this action. In relation thereto, BNY-Mellon

   further seeks an order allowing it to credit bid up to the amount of the total debt owed to it under

   the Note and Mortgage at any such public sale.


          WHEREFORE, The Bank of New York Mellon f/k/a The Bank of New York, as Trustee

   for First Horizon Alternative Mortgage Securities Trust 2004-AA5 (“BNY-Mellon”) requests that

   the Court:

          (a)     Issue a judgment pursuant to 28 U.S.C §2201 and Fed. R. Civ. P. 57 declaring that

   the provisions of the R.I. Gen. Laws §34-27-3.2 (d) do not apply to the Mortgage and that BNY-

   Mellon may proceed to conduct a foreclosure sale of the Property in accordance with the

   requirements of §34-27-4(b) without having to send a notice of mediation conference to the

   Defendant, Pemental, because the Property was not Pemental’s principal residence during The

   Relevant Default Period;




                                                    8
Case 1:17-cv-00031-WES-PAS Document 47-1 Filed 01/12/21 Page 13 of 14 PageID #: 736




           (b)     Issue a judgment pursuant to 28 U.S.C §2201 and Fed. R. Civ. P. 57 determining

   that the Plaintiff, BNY-Mellon, is the present holder of the Note and the present holder of the

   Mortgage and entitled to enforce the default remedies provided for therein;

           (c)     In addition to the relief sought in subparagraph (a) hereof and in the alternative to

   the relief sought in subparagraph (b), issue a judgment forever barring each of the Defendant’s

   exercise of any rights of redemption, if any, provided for in the Mortgage and/or by operation of

   law and vesting title to the Property in the Plaintiff, BNY-Mellon, free of any and all right, title,

   interest or claim of each of the Defendants or any other person or entity who records a lien or

   interest in the Property after Plaintiff records a Lis Pendens identifying the within action with the

   Barrington Land Evidence Records;

           (d)     In addition to the relief sought in subparagraph (b) hereof and in the alternative to

   the relief sought in subparagraphs (c) hereof, issue an order authorizing and directing the Plaintiff

   to sell the Property at public sale or by such other means as the Court should direct with such sale

   culminating in a deed or order vesting title in the successful purchaser free of all rights of

   redemption on the part of each of the Defendants and otherwise free of any and all other rights,

   title, interest, lien, mortgage or claim of each of the Defendants to this action and of any other

   person or entity who records a lien or interest in the Property after Plaintiff records a Lis Pendens

   identifying the within action with the Barrington Land Evidence Records except that if the public

   sale generates a surplus over and above the total debt owed to the plaintiff as of the date of such

   sale, the right, title, interest, lie, mortgage or claim of such junior interest holders shall extend and

   transfer to such surplus according to lien priorities established under applicable law;

           (e)     In conjunction with the order of sale requested in the foregoing prayer for relief,

   provide in the judgment that the foreclosure sale referenced in the preceding paragraph and



                                                      9
Case 1:17-cv-00031-WES-PAS Document 47-1 Filed 01/12/21 Page 14 of 14 PageID #: 737




   Plaintiff’s delivery of a foreclosure deed to the successful high bidder at such sale shall extinguish

   all right, title, interest, lien, mortgage or claim in or to the Property of each of the Defendants to

   this action and of any other person or entity who records a lien or interest in the Property after

   Plaintiff records a Lis Pendens identifying the within action with the Barrington Land Evidence

   Records except that if the public sale generates a surplus over and above the total debt owed to the

   Plaintiff as of the date of such sale, the right, title, interest, lien, mortgage or claim of such junior

   interest holders shall extend and transfer to such surplus according to lien priorities established

   under applicable law;

           (f)     Authorize the Plaintiff to credit bid up to the amount of the total debt owed to it

   under the Note and Mortgage at any such public sale; and

           (g)     Grant such other and further relief as the Court deems just and proper.


   January 12, 2021                                Respectfully Submitted,

                                                   The Bank of New York Mellon f/k/a The Bank of
                                                   New York, as Trustee for First Horizon Alternative
                                                   Mortgage Securities Trust 2004-AA5,
                                                   By its Attorney,


                                                   /s/ Catherine V. Eastwood
                                                   Catherine V. Eastwood, Esq., RI# 6406
                                                   Korde & Associates, P.C.
                                                   900 Chelmsford Street, Suite 3102
                                                   Lowell, MA 01851
                                                   (978) 256-1500 (ext. 26222)
                                                   ceastwood@kordeassociates.com




                                                      10
